Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5-13 and 18 are non-elected; claims 1-4 and 14-17 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 and 14-17 in the reply filed on 01/18/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2020, 11/02/2020, 02/03/2021 and 10/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,798,556.
Independent claims 1 and 9 of the US Patent disclose the subject matter, perform a registration related procedure of an AMF (Access and Mobility Management Function) in a wireless communication system, the method comprising: receiving, by the UDM, a first message related to serving AMF registration of a UE, which includes (i) access type information indicating one of 3GPP access and non-3GPP access, a second message for deregistration of a second AMF registered as a serving AMF of the UE, wherein the second message is only transmitted in a first case among a first case and a second case, wherein the first case means an access type of the first AMF is 3GPP access and an access type of the second AMF is 3GPP access. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are the same subject matter to the claims in the US Patent.  Independent claims 1 and 14 of the instant application corresponds to independent claims 1 and 9 of the cited US Patent.    
Claims 1-4 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,096,037.
Independent claims 1, 10 and 16 of the US Patent disclose the subject matter, procedure related to registration of an Access and Mobility Management Function (AMF) in a wireless communication system, a first message related to serving AMF registration of a user equipment (UE), wherein the first message includes access type information and identity (ID) information, and wherein the access type information indicates one of 3rd Generation Partnership Project (3GPP) access or non-3GPP access; a second message for deregistration of the second AMF registered as a serving AMF of the UE, wherein the second message is only transmitted in a first case among the first case and a second case, wherein the first case is related to that an access type of the first AMF is 3GPP access and an access type of the second AMF is 3GPP access.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are the same subject matter to the claims in the US Patent.  Independent claims 1 and 14 of the instant application corresponds to independent claims 1, 10 and 16 of the cited US Patent.   
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velev et al., US 2020/0059989 (IDS) in view of Baek et al., US . 
Claim 1, Velev discloses a method for performing a registration related procedure in a wireless communication system, the method performed by a user equipment (UE) and comprising: 
transmitting, by the UE and to a first access and mobility management function (AMF), a first message related to a registration (fig 5, [0060] a first communication 518 transmitted from the UE 502 to the RAN 504 may include an NAS registration request message, [0063] the new AMF 506 may forward the complete registration request message to the old AMF 508), the first message being transmitted over one of 3GPP access ([0040] the wireless communication system 100 is compliant with the 3GPP protocol)
receiving, by the UE, a second message from a second AMF being as a serving AMF of the UE (fig 5, [0075] a thirteenth communication 546 transmitted from the new AMF 506 to the UE 502 may include the new AMF 506 sending a registration accept message to the UE 502),  
wherein the second message is received (fig 5, [0075] a thirteenth communication 546 transmitted from the new AMF 506 to the UE 502 may include the new AMF 506 sending a registration accept message to the UE 502), 
although Velev does not explicitly disclose, 
and non-3GPP access;
when an access type of the first AMF is 3GPP access and an access type of the second AMF is 3GPP access.  

when an access type of the first AMF is 3GPP access and an access type of the second AMF is 3GPP access ([0124] the RAN 1502 selects the serving AMF 1503 when selecting the AMF for the 3GPP access, [0125] if an AMF 1504 different from the serving AMF is selected for the 3GPP access, the selected AMF 1504 finds the ID of the serving AMF 1503 by referring to the temporary UE ID included in the registration request message of the UE and then redirects the registration request message to the serving AMF 1503 to select the same common AMF).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Velev invention with Baek invention to include the claimed limitation(s) so as to allow the network assisting the UE to register to whether either a 3GPP and non-3GPP access networks in order to receive service from the network.  
Claim 2, Velev as modified discloses the method of claim 1, wherein the second message is further received when the access type of the first AMF is non-3GPP access and the access type of the second AMF is 3GPP access (Baek fig 15, [0118] selecting an AMF when a terminal connected to a non-3gpp access according to another embodiment of the present disclosure accesses a 5G network through a 3gpp 
Claim 3, Velev as modified discloses the method of claim 1, 
wherein the first message is a registration request message ( Velev fig 5, [0060] a first communication 518 transmitted from the UE 502 to the RAN 504 may include an NAS registration request message) and the second message is a deregistration request message (Velev fig 6, release PDU session 644, [0094] communication 640 from the source AMF 608 to the source RAN 604 may include the source AMF 608 sending a handover command message to the source RAN 604. In such embodiments, the handover command message may include a target to source transparent container, PDU sessions subject to forwarding, and/or PDU sessions to release, [0095] communication 642 transmitted from the source RAN 604 to the UE 602 may include the source RAN 604 sending the handover command message to the UE 602).  
Claim 14, see claim 1 for the rejection, Velev discloses (fig 5, UE 502) a user equipment (UE) for performing a registration related procedure of an access and mobility management function (AMF), the UE comprising: 
a transceiver (fig 2, transmitter, receiver); 
at least one processor (fig 2, processor); and 
at least one computer memory (fig 2, memory) operably connectable to the at least one processor and storing instructions ([0031] instructions which implement the 
transmitting, to a first AMF, a first message related to a registration, the first message being transmitted over one of 3GPP access and non-3GPP access; 
receiving a second message from a second AMF being as a serving AMF of the UE, 
wherein the second message is received when an access type of the first AMF is 3GPP access and an access type of the second AMF is 3GPP access.  
Claim 15, see claim 2 for the rejection, Velev as modified discloses the UE of claim 14, wherein the second message is further received when the access type of the first AMF is42Attorney Docket No.: 21613-0367003Client Ref.: BPP2019-0836USC2: 18ASL303PCO1USO1C1C1 non-3GPP access and the access type of the second AMF is 3GPP access.  
Claim 16, see claim 3 for the rejection, Velev as modified discloses the UE of claim 14, wherein the first message is a registration request message and the second message is a deregistration request message.  
Claim(s) 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velev et al., US 2020/0059989 (IDS) and Baek et al., US 2018/0199279 (Foreign Application Priority Data KR-10-2017-0002945 dated Jan. 9,2017) in view of 3GPP TS 23.502 V0.3.0 (2017-03) (3GPP’502) (IDS). 
Claim 4, Velev as modified discloses the method of claim 1, 
but Velev and Baek invention is silent on,  
wherein the second message is received due to a withdraw of a subscriber's context by UDM (Unified Data Management).  

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Velev and Baek invention with 3GPP’502 invention to include the claimed limitation(s) so as to notify an AMF the changes affect a user profile in order for the AMF to initiate an appropriate deregistration.   
Claim 17, see claim 4 for the rejection, Velev as modified discloses the UE of claim 14, wherein the second message is received due to a withdraw of a subscriber's context by UDM (Unified Data Management).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647